Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit of Application No. 61/796,521 which has a filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application. More specifically, claims 1-22 lacks support in the earlier filed application because no support is provided for the source being provided in a vessel and positioned to be fully submerged and thus the effective filing date of at least one claim in the application appears to be 07/19/2018. Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL- 326/326AE).

DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued 02/03/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.
The applicant argues that Nathan does not ‘disclose, teach, or even suggest’ heat sealing the lens to form a submersible layer around a least a portion of the photonic source such that a portion of an operable source is waterproof. The examiner respectfully disagrees. Paragraph [0025] states, “While the device 2 is formed in the shape of a toilet seat 25, it should be understood that the UV light transmissive material may be formed into any number of desired functional or ornamental shapes, such as, for example, door hardware (handles, push plates, push bars, knobs, etc.), faucets, sinks, picture frames, crown molding, telephones, light fixtures, shower enclosures, bathtubs, dishwasher liners, washer and dryer tubs, handrails, handles, cases and enclosures, furnishings, toys, electronic devices, or any other type of device or object. The methods of forming the functional or ornamental shape of the device 2, and in particular, the shape of the UV light transmissive material, are well known in the art, and may include injection molding, heat processing, vacuum or cold forming, laser or water processing, extrusion, 3-D printing, and the like. The exact material selection considers factors such as the necessary strength, durability and flexibility, as well as heat properties required of the device when placed in the desired location for use.” [0028], “Permanently disposing or embedding in the UV light transmissive material also protects the UV light emitting source 1 from environmental factors, damage, and tampering.” The recitation that the material should permanently seal the UV source and is selected for protecting against environmental factors, and that several examples are given of objects whose environment would obvious include water .


Claim Objections
Claims 1-25 are objected to because of the following informalities:  The language in claim 1, “the photonic source such that a portion of operable source is waterproof” includes an apparent typographical error. The examiner recommends amending this language so that it states ‘of the/said operable source’.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claim(s) 1-2,5-13,16-21,23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 20040140269 A1 in view of Nathan US 20170157277 A1.

Regarding Claims 1-2,5-13,16-21 Chang teaches: A fluid sanitizing system comprising: 
a containment vessel (Chang fig. 5; 202)
having an inlet, (Chang fig. 5; 204)
an outlet (Chang fig. 5; 206)
and an interior area for holding the fluid therein; (Chang fig. 5; 218)
a conduit disposed in the interior area and fluidly coupled to the inlet at a first end of the conduit and having an opening at a second and opposite end of the conduit, (Chang fig. 5; 215)
the opening exposed to the interior area to direct fluid through the inlet into the interior area; (Chang fig. 5; 221)
at least one photonic source disposed within the vessel, (Chang fig. 5; 210)
the at least one photonic source generating and emitting photonic energy in at least one wavelength; (Chang [0043])
and wherein the operable source and the conduit are positioned within the interior area (Chang fig. 5)
and positioned to be fully submerged within the fluid such that at least a portion of the fluid within the interior area comes into direct contact with the operable source and is exposed to photonic energy so as to produce a sanitizing effect upon the fluid. (Chang fig. 5)
Chang does not adequately teach: a heat sealed lens formed of a fluoropolymer material and surrounding the at least one photonic source such that the at least one photonic source and the 
wherein the heat sealed lens forms a submersible layer around at least a portion of the photonic source such that a portion of operable source is waterproof, 
and the at least one photonic source is coupled with the lens such that the photonic energy emitting from the at least one photonic source transmits through and projects beyond the fluoropolymer material,
wherein the lens propagates photons in an omnidirectional pattern simultaneously throughout the entirety of the coupled lens.
wherein the fluoropolymer material comprises fluorinated ethylene propylene (FEP).
wherein the fluoropolymer material comprises ethylene tetrafluoroethylene (ETFE).
wherein the fluoropolymer material comprises perfluoroalkoxy alkanes (PFA).
wherein the lens is resistant to and does not materially degrade or become damaged from the photonic energy.
wherein the photonic source is a bulb.
wherein the photonic source is a light emitting diode.
wherein the photonic source is a laser diode.
wherein the lens is resistant to and does not materially degrade or become damaged from exposure to heat generated by the photonic source.
wherein there is no gap between the lens and the photonic source.
wherein embedding between the lens and the photonic source is such that the photonic source and lens are not divisible as separate functional components.
wherein the photonic source embedded within and underneath the outer surface of the lens allows the device to be protected from and impervious to one or more of damage and tampering.

	wherein the device further comprises a shield such that the photons emitting from the at least one photonic source are focused and projected in a predetermined direction.
	wherein a shield is embedded within and underneath the outer surface of the lens.
	wherein the shield is positioned to focus and project the photons in a unilateral direction to an area beyond the surface of the lens.
Nathan teaches: a heat sealed lens formed of a fluoropolymer material and surrounding the at least one photonic source such that the at least one photonic source and the fluoropolymer material include all components for generating and emitting photonic energy when the photonic source is activated such that it is an operable source; (Nathan [0025],[0027],[0028])
wherein the heat sealed lens forms a submersible layer around at least a portion of the photonic source such that a portion of operable source is waterproof, (Nathan [0025],[0027],[0028] “The methods of forming the functional or ornamental shape of the device 2, and in particular, the shape of the UV light transmissive material, are well known in the art, and may include injection molding, heat processing, vacuum or cold forming, laser or water processing, extrusion, 3-D printing, and the like.” – A person of ordinary skill in the art would recognize heat processing in this context to include heat sealing, shrinking, molding, and other techniques involving heat.)
and the at least one photonic source is coupled with the lens such that the photonic energy emitting from the at least one photonic source transmits through and projects beyond the fluoropolymer material, (Nathan [0027],[0028])
wherein the lens propagates photons in an omnidirectional pattern simultaneously throughout the entirety of the coupled lens. (Nathan [0029])
wherein the fluoropolymer material comprises fluorinated ethylene propylene (FEP). (Nathan claim 2)
 (Nathan claim 3)
wherein the fluoropolymer material comprises perfluoroalkoxy alkanes (PFA). (Nathan claim 4)
wherein the lens is resistant to and does not materially degrade or become damaged from the photonic energy. (Nathan claim 5)
wherein the photonic source is a bulb. (Nathan claim 6)
wherein the photonic source is a light emitting diode. (Nathan claim 7)
wherein the photonic source is a laser diode. (Nathan claim 8)
wherein the lens is resistant to and does not materially degrade or become damaged from exposure to heat generated by the photonic source. (Nathan claim 9)
wherein there is no gap between the lens and the photonic source. (Nathan claim 10)
wherein embedding between the lens and the photonic source is such that the photonic source and lens are not divisible as separate functional components. (Nathan claim 12)
wherein the photonic source embedded within and underneath the outer surface of the lens allows the device to be protected from and impervious to one or more of damage and tampering. (Nathan claim 13)
wherein the lens is abraded. (Nathan claim 14)
	wherein the device further comprises a shield such that the photons emitting from the at least one photonic source are focused and projected in a predetermined direction. (Nathan claim 15)
	wherein a shield is embedded within and underneath the outer surface of the lens. (Nathan claim 17)
	wherein the shield is positioned to focus and project the photons in a unilateral direction to an area beyond the surface of the lens. (Nathan claim 18)
It would have been obvious to one of ordinary skill in art to utilize the lens encapsulating the UV source of Nathan with the water sterilizer of Chang for the benefit of protecting the UV source from environmental factors and to improve its light output. (Nathan [0028] – “Permanently disposing or embedding in the UV light transmissive material also protects the UV light emitting source 1 from environmental factors, damage, and tampering. Permanently embedding at least one UV light emitting source 1 in the UV light transmissive embedding material allows the device 2 to retain and transmit close to or nearly 100% of its energy and hence improves light output.”)


Regarding Claims 23,25 Chang teaches: wherein the vessel further includes: a top wall and an opposed bottom wall disposed opposite the top wall; (Chang fig. 5 unlabeled but top and bottom walls are evident for the chamber)
and  -4-Atty. Dkt. No. 638860-1004wherein the outlet of the conduit is positioned in the vessel at a position closer to the bottom than the top wall. (Chang fig. 5 221 is closer to the bottom than the top)
		wherein the shape and position of the conduit and the shape of the interior area induce a vortex upon the fluids passing through and exiting the conduit such that the vortex is further induced upon the fluid within the vessel prior to exiting the vessel. (Chang fig. 7; 227 [0046])


Regarding Claim 26 Chang teaches: A fluid sanitizing system comprising: 
a containment vessel (Chang fig. 5; 202)
having an inlet, (Chang fig. 5; 204)
an outlet (Chang fig. 5; 206)
and an interior area for holding the fluid therein; (Chang fig. 5; 218)
(Chang fig. 5; 215)
the opening positioned adjacent the bottom wall for directing fluid from the inlet into the interior area adjacent the bottom wall; (Chang fig. 5; 221)
at least one photonic source generating and emitting photonic energy in at least one wavelength (Chang fig. 5; 210; [0043])
and the operable source positioned within the interior area such that at least a portion of the fluid inside the interior area comes in direct contact with the operable source and is sanitized in response to exposure to the photonic energy. (Chang fig. 5)
Chang does not adequately teach: and a lens formed of a fluoropolymer material heat shrunk around the at least one photonic source such that the at least one photonic source and the fluoropolymer material include all components for generating and emitting photonic energy when the photonic source is activated such that it is an operable source; 
	wherein a volume of the interior area and a size of the conduit facilitate an exposure of the fluid to the UV source greater than ten seconds from entry to exit of the fluid within the interior area.
	Nathan teaches: and a lens formed of a fluoropolymer material  heat shrunk around the at least one photonic source such that the at least one photonic source and the fluoropolymer material include all components for generating and emitting photonic energy when the photonic source is activated such that it is an operable source; (Nathan [0025],[0027],[0028] “The methods of forming the functional or ornamental shape of the device 2, and in particular, the shape of the UV light transmissive material, are well known in the art, and may include injection molding, heat processing, vacuum or cold forming, laser or water processing, extrusion, 3-D printing, and the like.” – A person of ordinary skill in the art would recognize heat processing in this context to include heat sealing, shrinking, molding, and other techniques involving heat.)
It would have been obvious to one of ordinary skill in art to utilize the lens encapsulating the UV source of Nathan with the water sterilizer of Chang for the benefit of protecting the UV source from environmental factors and to improve its light output. (Nathan [0028] – “Permanently disposing or embedding in the UV light transmissive material also protects the UV light emitting source 1 from environmental factors, damage, and tampering. Permanently embedding at least one UV light emitting source 1 in the UV light transmissive embedding material allows the device 2 to retain and transmit close to or nearly 100% of its energy and hence improves light output.”)
Optimizing exposure time is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Chang teaches the shape/size/exposure time as a variable which achieves a recognized result. Therefore, the prior art teaches adjusting the exposure time and identifies said sizes/ratios as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a shape/sizeexposure time greater than ten seconds since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation. Chang teaches in paragraph [0046] that the spiral design is meant to increase irradiation time over the prior art by at least 4 times.

Regarding Claims 24,27 Chang does not specifically teach: wherein a volume of the interior area and a size of the conduit facilitate an exposure of the fluid to the UV source greater than ten seconds from entry to exit of the fluid within the interior area.
See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Chang teaches the exposure time as a variable which achieves a recognized result. Therefore, the prior art teaches adjusting the exposure time and identifies said sizes/ratios as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize an exposure time greater than ten seconds since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation. Chang teaches in paragraph [0046] that the spiral design is meant to increase irradiation time over the prior art by at least 4 times.



Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 20040140269 A1 and Nathan US 20170157277 A1 in view of Conradt US 20120011874 A1.

Regarding Claims 3-4, Chang does not adequately teach: wherein the conduit is formed of a fluoropolymer tube for receiving fluid therein to be exposed to sanitizing photonic energy.
	wherein the fluoropolymer tube is coiled.
	Conradt teaches: wherein the conduit is formed of a fluoropolymer tube for receiving fluid therein to be exposed to sanitizing photonic energy. (Conradt [0032],[0035])
wherein the fluoropolymer tube is coiled. (Conradt [0032],[0035])
It would have been obvious to one of ordinary skill in art to augment the coiled tube of Chang with a portion of the fluoropolymer coiled tube as in Conradt for the benefit of increasing exposure time of the fluid to the UV light thereby improving the performance of the UV sterilization without compromising the sterilization from the ozone. (Conradt [0032])



Claim(s) 14-15,22 is/are rejected under 35 U.S.C. 103 as being unpatentable Chang US 20040140269 A1 and Nathan US 20170157277 A1 in view of Chaolong CN204050421 (U)

Regarding Claims 14-15,22, Chang does not adequately teach: wherein the at least one photonic source is mounted to a light bar, such that the light bar is an inclusive part of the operable source.
 wherein the at least one photonic source is mounted to a light bar, the at least one photonic source is configured to generate different wavelengths.
wherein the at least one photonic source is mounted to a light bar, the light bar having a hexagonal cross section.
Chaolong teaches: wherein the at least one photonic source is mounted to a light bar, such that the light bar is an inclusive part of the operable source. (Chaolong [0027])
 wherein the at least one photonic source is mounted to a light bar, the at least one photonic source is configured to generate different wavelengths. (Chaolong [0029])
wherein the at least one photonic source is mounted to a light bar, the light bar having a hexagonal cross section. (Chaolong [0027])
It would have been obvious to one of ordinary skill in art to utilize the hexagonal light bar shape of Chaolong with the multiple wavelength LEDS for the source of Chang as modified by Nathan for the benefit of targeting different microbes and contaminants thereby improving sterilization. (Chaolong [0029]) Further, it is disclosed in Nathan that the construction of the source is envisioned to be any desired shape and to do so is obvious. (Nathan [0028] – “it should be understood that the UV light transmissive material may be formed into any number of desired functional or ornamental shapes, such as, for example…”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SEAN M LUCK/Examiner, Art Unit 2881